                      Case 1:20-cv-07664-RA Document 12
                                                     10 Filed 01/07/21
                                                              01/06/21 Page 1 of 1



                                                                                     Joseph H. Mizrahi – Attorney
                                                                                     300 Cadman Plaza W, 12th Floor
                                                                                                Brooklyn, NY 11201
                                                                                   P: 929-575-4175 | F: 929-575-4195
                                                                                   E: joseph@cml.legal | W: cml.legal




                                                                        January 6, 2021

     VIA ECF
     Hon. Judge Ronnie Abrams
     United States District Judge
     Southern District of New York
     40 Centre Street
     New York, NY 10007



             Re:      Romero v. Curlmix Inc.; Case No: 1:20-cv-07664-RA

     To the Honorable Judge Abrams,

            The undersigned represents Plaintiff Josue Romero (hereinafter “Plaintiff”) in the above-
     referenced matter.

             This Letter is submitted in response to the Court’s December 21, 2020 Order directing
     Plaintiff to request that an initial conference be scheduled or for the case to be referred to a
     magistrate judge.

           By way of background, this matter has been pending before the Court since September 10,
     2020 and while Defendant was properly served (and Affidavit of Service filed on the docket),
     Defendant failed to appear or otherwise respond.

            Plaintiff is in the process of obtaining a Certificate of Default from the Clerk of the Court
     as to Curlmix Inc. and will promptly be filing its Motion for a Default Judgement in accordance
     with the Court’s Individual Rules.

             As such, Plaintiff is requesting 30 days in which to move for Default Judgment.

             Thank you for the consideration of Plaintiff’s request.

Application granted. Plaintiff shall file any motion for default
judgment no later than February 8, 2021, in accordance with Fed.
R. Civ. P. 55(b)(2), Local Civil Rule 55.2(b), and this Court’s         Respectfully submitted,
individual rules. Plaintiff is directed to serve a copy of this order
on Defendant and file proof of such service on the docket.              /s/ Joseph H. Mizrahi
                                                                        Joseph H. Mizrahi, Esq.
SO ORDERED.


         ______________________
         Hon. Ronnie Abrams
         1/7/2021
